Fourth Court of Appeals
                                    San Antonio, Texas

                                         October 22, 2019

                                       No. 04-19-00524-CV

                              IN RE M.R.D. ET AL., CHILDREN,

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-02024
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        This is an accelerated appeal of the trial court’s order terminating the parental rights of
appellant J.A.M. and three other parents. J.A.M.’s brief was originally due to be filed on
September 25, 2019, and we granted J.A.M. an extension of time until October 15, 2019, to file
his brief. On October 15, 2019, J.A.M. requested a second extension of time to file his brief.
The disposition of this appeal is governed by the standards set forth in rule 6.2 of the Texas
Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is required
to be brought to final disposition within 180 days of the date the notice of appeal was filed. Id.
J.A.M.’s motion is GRANTED, and his brief must be filed no later than October 21, 2019.
Given the time constraints governing the disposition of this appeal, this is the final extension of
time that J.A.M. will be granted.

         Appellees M.R.D., J.A.D., and A.M.A., who are the children involved in this suit, filed a
motion for an extension of time to file their brief in response to all of the appellants’ briefs.
Appellees request that the deadline to file their brief be extended to fourteen days after the last of
the appellants’ briefs is filed. Appellees’ motion is GRANTED, and it is ORDERED that the
deadline for any appellee, including the Texas Department of Family and Protective Services, to
file a brief is fourteen days after the date the last of the appellants’ briefs is filed.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2019.
___________________________________
LUZ ESTRADA,
Chief Deputy Clerk